                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF MISSISSIPPI
                                  NORTHERN DIVISION

 UNITED STATES OF AMERICA

 V.                                                      CRIMINAL NO. 3:17-CR-149-DPJ-FKB

 KEVIN LAWRENCE

                                              ORDER

       This criminal case is before the Court on Defendant Kevin Lawrence’s Motion for New

Trial [99]. Lawrence also filed two motions to dismiss [108, 113], a “Petition to Challenge the

Grand Jury” [115], and a Motion for Judgment [116]. For the reasons that follow, the motions

are denied.

I.     Background

       Kevin Lawrence was charged in a three-count indictment alleging that he conspired with

others to import marijuana from Texas to Mississippi and used a cell phone to facilitate that

offense. The case proceeded to trial after the Court denied Lawrence’s speedy-trial based motion

to dismiss the indictment. See July 31, 2018 Order [54]. And the jury ultimately found

Lawrence violated 21 U.S.C. § 841; 21 U.S.C. § 846; and 18 U.S.C. § 843(b). Lawrence,

through counsel, moved for a new trial. He also filed four motions on his own behalf and

without counsel. Those motions are denied without prejudice because Lawrence is represented

by counsel and cannot file motions pro se. See United States v. Alvarado, 321 F. App’x 399, 400

(5th Cir. 2009) (“Because Alvarado was represented by counsel in the district court, he was not

entitled to file a pro se motion on his own behalf.”).
II.    Standard

       Rule 33 allows the Court to “vacate any judgment and grant a new trial if the interest of

justice so requires.” Fed. R. Crim. P. 33(a). But “[t]he grant of a new trial is necessarily an

extreme measure.” United States v. O’Keefe, 128 F.3d 885, 898 (5th Cir. 1997). Therefore,

“motions for new trial are not favored, and are granted only with great caution.” Id. (citing

United States v. Hamilton, 559 F.2d 1370, 1373 (5th Cir. 1977)). “A new trial is granted ‘only

upon demonstration of adverse effects on substantial rights of a defendant.’” United States v.

Rasco, 123 F.3d 222, 228 (5th Cir. 1997) (quoting United States v. Cooks, 52 F.3d 101, 103 (5th

Cir. 1995)). An error affects the defendant’s substantial rights if “it affected the outcome of the

trial court proceedings.” United States v. Alarcon, 261 F.3d 416, 423 (5th Cir. 2001); see also

United States v. Inman, 411 F.3d 591, 595 (5th Cir. 2005) (holding that “[t]he restitution order

affected [the defendant’s] substantial rights because the outcome of the district court proceedings

would have been different if the error had not occurred”).

III.   Analysis

       Lawrence says he did not receive a fair trial for two reasons. First, he believes the Court

erred when it allowed the jury to consider whether Lawrence trafficked a lesser drug quantity

than what the Government charged in the indictment. See Def.’s Mot. [99] at 1. Second, he

contends that “the Government misrepresented aspects of the statements of a key witness,

depriving Lawrence of the ability to properly cross-examine that witness in accordance with his

Sixth Amendment right to confront his accuser.” Id.

       A.      Jury Instructions

       The Indictment charged Lawrence with possessing and conspiring to possess “100

kilograms or more” of marijuana with the intent to distribute. Nevertheless, the Court followed



                                                     2
Fifth Circuit Pattern Jury Instruction (Criminal) § 2.93 (formerly § 2.89) and allowed the jury to

consider whether the drug quantity was a lesser amount—the jury found that it was. According

to Lawrence, the instruction was improper, but his argument is not compelling.

       The issue is whether an instruction allowing the jury to find a lesser drug quantity than

the one charged in the indictment constitutes constructive amendment of the indictment.

Lawrence says it does and therefore, “[j]ust as in [United States v.] Hoover,” a new trial is

required. Def.’s Mot. [99] at 3 (citing 467 F.3d 496, 501 (5th Cir. 2006)). Hoover did reverse a

jury verdict after finding constructive amendment, but the context was completely different. In

that case, the defendant was convicted for making a false statement to a federal agent under 18

U.S.C. § 1001, and the disputed instruction materially altered the intent of the offense. 467 F.3d

at 501–02.

       Here, the Court instructed the jury on the essential elements of the drug offenses and then

provided a special interrogatory allowing the jury to determine the quantity of drugs the

Government had proven. Significantly, drug quantities are not an essential element of drug

offenses. “[W]here a defendant may be subject to enhanced statutory penalties because of drug

quantity or type, the requisite fourth ‘element’ under Apprendi [v. New Jersey, 530 U.S. 466

(2000)] is not a formal element of the conspiracy offense.” United States v. Daniels, 723 F.3d

562, 573 (5th Cir.), on reh’g in part, 729 F.3d 496 (5th Cir. 2013). As a result, a jury finding

that the defendant trafficked less than the amount charged in the indictment “does not go to the

validity of the[ defendant’s] conviction[], but rather to the sentence that the district court may

impose.” Id.

       Finally, “[i]t is well settled that a federal district court does not err by giving a charge that

tracks the Fifth Circuit’s pattern jury instructions and that is a correct statement of the law.”



                                                      3
United States v. Harrell, No. CR H-13-298-5, 2017 WL 2591801, at *2 (S.D. Tex. June 12,

2017) (citing United States v. Turner, 960 F.2d 461, 464 (5th Cir. 1992)). The instructions and

special verdict form in this case tracked the note to Fifth Circuit Pattern Jury Instruction § 2.93,

which states that “the court may substitute for the fourth element a special interrogatory asking

the jury to indicate the total amount of the controlled substance it believes was proved beyond a

reasonable doubt.” Fifth Circuit Pattern Jury Instruction (Criminal) § 2.93, Note (citing United

States v. Arnold, 416 F.3d 349, 356 (5th Cir. 2005)).

       That is precisely what the Court did, and that method of instruction has been repeatedly

approved by the Fifth Circuit Court of Appeals. As stated in Arnold, “[t]his approach—using a

special interrogatory to determine drug quantity—is endorsed in the note to Fifth Circuit Pattern

Instruction § 2.89 [now § 2.93], and we find its use appropriate.” 416 F.3d at 356 (emphasis

added); see also United States v. Holmes, 478 F. App’x 92, 94 (5th Cir. 2012); United States v.

Hartzog, 189 F. App’x 340, 347–48 (5th Cir. 2006). Under existing law, the instructions were

proper; Lawrence’s first ground for a new trial lacks merit.

       B.      Government Statements

       Lawrence suggests that the Government “either intentionally or by accident, mislead [sic]

the defense” into believing that there was one confidential source whose interviews were

reflected in two Reports of Investigation (referred to as DEA Form 6). Def.’s Mot. [99] at 4.

The Government produced both reports during discovery. See Def.’s Ex. A [99-1]; Ex. B [99-2].

The first report identified the confidential source as CS-13-143998, who was later identified as

trial witness Alvin Haynes—the driver for the shipment that resulted in the arrest for the instant

offense. The second report redacted the confidential-source number, but during trial the

Government represented that the number on the second report was different than the one on the



                                                      4
first report and related to a second confidential source, i.e., it was not Haynes. The Court

confirmed this representation after reviewing the reports in camera.

       Lawrence’s motion accepts the Government’s representation that the second report does

not relate to Haynes. But he contends that the confusion over the identity of the source for the

second report deprived him of the chance to cross-examine Haynes and therefore violated his

Sixth Amendment rights.

       The argument is a non-starter. Assuming the Government was even required to produce

the second report, there is no suggestion the Government did anything to mislead Lawrence—

indeed his motion acknowledges that the miscommunication may have been “by accident.”

Def.’s Mot. [99] at 4. Regardless, the forms themselves indicate that they dealt with different

individuals—both are marked “Initial Debriefing” yet they reflect different interview dates. Id.

(emphasis added).

       Finally, Lawrence fails to explain how he was prejudiced. Both statements were from

truck drivers who said they hauled drugs for Lawrence. See Ex. A [99-1] at 1; Ex. B [99-2] at 1.

Lawrence mistakenly believed Haynes made both statements and wanted to impeach him with

the second because “[t]here was an important difference in the two statements as to what type of

substance the source would transport.” Def.’s Mot. [99] at 4. Looking at the statements, Haynes

told the DEA he was hauling marijuana and cocaine for Lawrence. See Ex. A [99] at 1. The second

report indicates that the driver was just hauling marijuana. See Ex. B [99-2] at 2. The Court assumes

Lawrence intended to impeach Haynes with that perceived contradiction.

       To begin, it would have been rather weak impeachment to show that Haynes admitted

hauling marijuana for Lawrence in both reports but contradicted himself as to whether he was

also hauling cocaine. Regardless, that contradiction never existed because Haynes did not make

the statements reflected in the second report. And because there was never a contradiction,

                                                     5
Lawrence was not deprived of the right to cross-examine Haynes about it. In sum, Lawrence has

shown no error affecting his substantial rights because the mistake was his. See Inman, 411 F.3d

at 595 (discussing prejudice to defendant’s substantial rights).

IV.    Conclusion

       For the foregoing reasons, the Court denies Defendant’s Motion for New Trial [99] and

denies Defendant’s pro se motions [108, 113, 115, 116] without prejudice because they are not

properly before the Court.

       SO ORDERED AND ADJUDGED this the 19th day of December, 2018.

                                              s/ Daniel P. Jordan III
                                              CHIEF UNITED STATES DISTRICT JUDGE




                                                     6
